DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Drawings
The following changes to the drawings have been approved by the examiner:
 Figures 23 - 25 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record teach or suggest A steering device comprising: a steering column having a tubular shape and capable of pivotal displacement about a tilt shaft arranged in a width a cam device having a driving-side cam and a driven-side cam and arranged on one end side of the adjustment rod around a portion protruding from an outer-side surface of one support plate portion of the pair of support plate portions; and an adjustment lever having a base portion fixed to the driving-side cam; the driven-side cam comprising an engaging convex portion on an inner-side surface thereof, and the engaging convex portion engaging with one long hole in the up-down direction of the pair of long holes in the up-down direction and capable of displacing along the one long hole in the up-down direction; a pair of tension springs arranged on both outer sides in the width direction of the pair of support plate portions; one tension spring of the pair of tension springs spanning between the support bracket and the base portion of the adjustment lever; the other tension spring of the pair of tension springs spanning between the support bracket and a locked portion provided on a portion of the other end side of the adjustment rod that protrudes from the outer-side surface of the other support plate portion of the pair of support plate portions; the pair of tension springs, in a state in which the adjustment lever is pivotally operated in a direction to reduce a dimension in the width direction of the cam device, applying forces having a magnitude identical to each other to the base portion of the adjustment lever and the locked portion in acting directions directed diagonally upward toward a front at identical angles with respect to a center axis of the steering column; and a front side surface of the engaging convex portion pressed against a front side edge of the one long hole in the up-down direction.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614